

 
 

--------------------------------------------------------------------------------

 
Execution Version

VOTING TRUST AGREEMENT
 
This Voting Trust Agreement (this “Agreement”) is made and entered into
effective as of the date set forth on the signature page, by and among Young
Innovations Holdings LLC, as voting trustee (the “Voting Trustee”), on the one
hand, and The George E. Richmond 2006 Irrevocable Trust, The George E. Richmond
Trust Under Agreement dated January 14, 1975, Richmond Foundation, Alfred E.
Brennan, and Arthur L. Herbst Jr. (each a “Shareholder” and collectively, the
“Shareholders”), on the other hand.
 
PREAMBLE
 
WHEREAS, the parties to the Agreement and Plan of Merger (the “Merger
Agreement”) dated as of the same date hereof, by and among Young Innovations
Holdings LLC, a Delaware limited liability company (“Parent”), YI Acquisition
Corp., a Missouri corporation and a direct wholly-owned subsidiary of Parent
(“Merger Sub”), and Young Innovations, Inc., a Missouri corporation (the
“Company”) intend for the Parent to acquire the Company on terms and conditions
set forth in the Merger Agreement;
 
WHEREAS, the respective boards of directors of Parent, Merger Sub and the
Company have approved the Merger Agreement and declared it advisable for Parent,
Merger Sub and the Company, respectively, to enter into the Merger Agreement;
 
WHEREAS, the Shareholders desire to enter into this Agreement concurrently with
the execution of the Merger Agreement and as a condition and inducement to
Parent’s and Merger Sub’s willingness to enter into the Merger Agreement,
 
WHEREAS, as of the date hereof, the Shareholders hold in the aggregate 2,350,091
shares of common stock, par value $0.01 per share (the “Shares”), of the
Company,
 
WHEREAS, the Shareholders deem it necessary and advisable and in their best
interests to deposit their Shares with the Voting Trustee, subject to the terms
and conditions herein, and
 
WHEREAS, The Voting Trustee has consented to act under this Agreement for the
purposes herein provided.
 
In consideration of the premises, the parties agree as follows:
 
1. CREATION OF TRUST. Each Shareholder shall deposit with the Voting Trustee the
certificates for all of such Shareholder’s Shares.  The stock certificates
representing the Shares shall be endorsed in the name of the Voting Trustee, or
accompanied by such instruments of transfer as to enable the Voting Trustee to
cause such certificates to be transferred into the name of the Voting Trustee as
herein provided.  Upon receipt by the Voting Trustee of the stock certificates
and the transfer of the same unto the name of the Voting Trustee, the Voting
Trustee shall hold the same in trust subject to the terms of this
Agreement.  The Voting Trustee shall issue and deliver to each Shareholder a
Voting Trust Certificate in the form of Exhibit A attached hereto and
incorporated herein by this reference (the “Certificate”).  This Voting Trust
shall be known as the “Voting Trust dtd. December 3, 2012.”
 

 
 

--------------------------------------------------------------------------------

 



 
2. TRANSFER OF LEGAL OWNERSHIP TO TRUSTEES.  Each stock certificate transferred
and delivered to the Voting Trustee pursuant to this Agreement shall be
surrendered by the Voting Trustee to the Company and cancelled, and a new stock
certificate shall be issued to, and legal title shall be held by, the Voting
Trustee in the name of “Young Innovations Holdings LLC, as Voting Trustee,”
pursuant to the terms and conditions of this Agreement.
 
3. CASH AND STOCK DISTRIBUTIONS.  If any cash dividend or distribution in
respect of the Shares deposited with Voting Trustee is paid by the Company, then
the Voting Trustee shall promptly distribute the same to the respective
Shareholder.  If any dividend or distribution in respect of the Shares deposited
with the Voting Trustee is paid, in whole or in part, in stock of the Company,
the Voting Trustee shall likewise hold, subject to the terms of this Agreement,
the stock certificates that are received by the Voting Trustee on account of
such dividend or distribution, and the respective Shareholder shall be entitled
to receive a Certificate issued under this Agreement for the number of shares
and series of stock of the Company received as such dividend or distribution.
 
4. OTHER DISTRIBUTIONS.  If any distribution in respect of the Shares deposited
with the Voting Trustee is paid by the Company other than in cash or in stock of
the Company, then the Voting Trustee shall distribute the same to the respective
Shareholder.
 
5. VOTING POWER OF TRUSTEES.  Until the termination of this Agreement as
provided in Section 9, the Voting Trustee shall have the right, subject to the
provisions of this Agreement, to exercise in person, all rights and powers of a
stockholder in respect of the Shares, deposited hereunder, including, but not
limited to, the right to vote thereon and to take part in or consent to any
corporate stockholder’s action of any kind whatsoever.  The Voting Trustee shall
further have the right to vote for the election of directors and in favor of or
against any resolution or proposed action of any character whatsoever that may
be presented at any meeting or require the consent of stockholders of the
Company.
 
6. LIABILITY OF TRUSTEES.  The Voting Trustee shall not be personally
responsible with respect to any action taken pursuant to its vote so cast in any
matter whatsoever or act committed or omitted to be done under this Agreement,
provided such commission or omission does not amount to willful misconduct or
gross negligence on its part, and provided also that the Voting Trustee at all
times exercise good faith in such matters.  In performing any and all other
obligations under this Agreement, the Voting Trustee shall likewise use its best
judgment and at all times exercise good faith in such matters, and the Voting
Trustee shall not be personally responsible with respect to any matter
whatsoever or act committed or omitted to be done under this Agreement, provided
such commission or omission does not amount to willful misconduct or gross
negligence on its part.
 
7. TRANSFERS.
 
7.1 Transfers Restricted.  Except as otherwise provided in this Agreement or as
otherwise agreed by all shareholders of the Company, no Shareholder shall
Transfer, nor permit the Transfer, of all or any portion of such Shareholder’s
Certificate, except as permitted hereunder.  For purposes of this Section,
“Transfer” means to sell, donate,
 

 
- 2 -

--------------------------------------------------------------------------------

 

assign, hypothecate, transfer, sever a joint tenancy, bequeath, exchange,
pledge, mortgage, place in trust or otherwise dispose (voluntarily or
involuntarily) of any interest in any Certificate.
 
7.2 Transfers Allowed.  The parties hereto acknowledge and agree that, subject
to the preceding section, the following Transfers of Certificates by a
Shareholder shall be a “Permitted Transfer” and shall not be subject to the
general restrictions provided for under the preceding paragraph, provided that
the requirements of Section 8 are complied with:
 
(a) Any transfer by a Shareholder of such Shareholder’s Certificates to a Living
Trust, as defined below, shall not be considered to be a Transfer prohibited by
this Agreement, and shall be permitted as provided herein if permitted by
relevant law, provided that such Transfer is not otherwise prohibited by any
loan agreement or other covenant to which the Corporation is a party.  For all
purposes of this Agreement, after a Transfer of any Certificates, or parts
thereof, to a Living Trust, the Certificates shall still be considered as owned
by the individual Shareholder, and all references to the death or disability of
a Shareholder or the involuntary transfer of the Certificates of a Shareholder,
or any other provision that would apply to an individual and not a trust, shall
be considered as applying to the individual Shareholder who is the grantor of
the Living Trust.  However, any payments to be made to the Shareholder as a
Shareholder (such as dividends, liquidating distributions and payments in
exchange for the Certificates owned by the Living Trust) shall be made to the
Living Trust.  As used herein, the term “Living Trust” shall mean a trust of
which the individual Shareholder is the sole grantor and is initial trustee or
co-trustee, over which the individual Shareholder has the full right of
revocation, and which will function during the Shareholder’s life primarily for
the benefit of the Shareholder; provided, however, a subsequent amendment to the
Living Trust shall constitute a Transfer of Certificates prohibited by this
Agreement, unless otherwise permitted herein, if such amendment would do either
of the following:  (i) remove the grantor Shareholder as a trustee even though
the Shareholder is still alive and competent, or (ii) cause the Living Trust to
function during the Shareholder’s life other than primarily for the
Shareholder’s benefit.  The trustees, successor trustees, and all present and
future beneficiaries of the Living Trust shall be fully bound by the provisions
of this Agreement.  Any notices required to a Shareholder whose Certificates
have been transferred to a Living Trust shall be sent to the individual
Beneficiary as trustee of the Living Trust, or any successor trustee of which
the Corporation has been notified in writing.
 
(b) A pledge, hypothecation, assignment or other transfer for security purposes
only and not involving a change in voting rights with respect to any
Certificates;
 
(c) A disposition made to another person who at the time of the Transfer, is a
Shareholder;
 

 
- 3 -

--------------------------------------------------------------------------------

 



 
(d) Any sale, exchange, transfer, gift or any other disposition (including any
disposition by will or intestate succession) made by a Shareholder to his or her
parent, sibling, spouse or children, grandchildren, children of any sibling, or
any trustee, guardian or custodian for the benefit of any such persons, so long
as no disposition to a minor or incompetent shall be made other than in trust
for the benefit of such person or in custodianship under the Uniform Transfers
to Minors Act or similar legislation and either:
 
(i) The Voting Trustee possess any voting and control rights associated with the
Certificate or any underlying Shares into which the Certificate may be reverted;
or
 
(ii) if the Transfer is approved by the others shareholders of the Company.
 
7.3 Subject to Agreement.  Any Certificate, or part thereof, transferred
pursuant to the provisions of this Section shall remain subject to this
Agreement.  Any transferee thereof under this Section shall for all purposes of
this Agreement become a Shareholder.
 
8. CONDITIONS TO TRANSFER.
 
8.1 Effectiveness of Transfer.  Any Transfer of a Shareholder’s Certificate, or
part thereof, pursuant to Section 7 shall not become effective unless and until:
 
(a) prior written notice of such Transfer has been given by the Shareholder
making such Transfer to the Voting Trustee stating the name and address of the
permitted transferee and the number of Certificates, or parts thereof, that are
the subject of such Transfer; and
 
(b) such transferee shall acknowledge acceptance of this Agreement (and
derivatively, the Shareholders’ Agreement) by executing and delivering to the
Voting Trustee an instrument, in form and substance acceptable to counsel for
the Voting Trustee, whereby such permitted transferee agrees to hold such
Certificates subject to the terms, conditions, restrictions, and options set
forth in this Agreement.
 
9. TERMINATION.  This Voting Trust shall immediately terminate upon the earlier
to occur:
 
(a) By the Voting Trustee in writing;
 
(b) Upon the dissolution or written resignation of the Voting Trustee;
 
(c) Upon the Shareholders selling all of the Shares;
 
(d) A Change in Recommendation;
 

 
- 4 -

--------------------------------------------------------------------------------

 



 
(e) The entry without the prior written consent of the Shareholder into any
amendment or modification to the Merger Agreement or any waiver of any of the
Company’s rights under the Merger Agreement, in each case, that results in a
decrease in the Merger Consideration;
 
(f) The date of termination of the Merger Agreement; or
 
(g) The End Date, if not already terminated under (a), (b), (c), (d), (e) or (f)
of this Section.
 
Upon the occurrence of any of the above-described events giving rise to the
termination of this Agreement, the Voting Trustee, as its final official act
hereunder, shall immediately thereafter cause certificates for the Shares
represented by the Certificates to be issued in the name of the Shareholders (or
their successors) and shall distribute the same in exchange for its
Certificates; provided, however, that if there is no remaining Voting Trustee,
the Certificate holder shall be entitled to take such actions upon presenting
its Certificate to the Company.
 
10. COMPENSATION.  The Voting Trustee shall serve without compensation.  The
Voting Trustee shall have the right to incur and pay such reasonable expenses
and charges, and to employ and pay such agents, attorneys and counsel, as they
may deem necessary and proper for carrying this Agreement into effect.  Any such
expenses or charges incurred by and due to the Voting Trustee may be deducted
from the dividends or other moneys or property received by the Voting Trustee on
the Shares deposited hereunder, or may be charged to and paid by the
Shareholders.  Nothing herein contained shall disqualify the Voting Trustee or
incapacitate it from serving the Company as an officer or director, or in any
other capacity, and in any such other capacity receiving compensation.
 
11. EFFECT OF INVALIDITY.  In the event the establishment of this Agreement or
the Voting Trust hereunder is void or voidable and is so determined by a court
of competent jurisdiction, which determination becomes final, such determination
shall not invalidate or effect any action by the Company, its shareholders or
directors taken in reliance upon the validity of this Agreement.  Further, in
the event this Agreement or the Voting Trust hereunder is void or voidable and
is so determined by a court of competent jurisdiction, the parties hereto agree
that this Agreement shall be construed and determined to be a voting agreement.
 
12. RESIGNATION OR DISSOLUTION OF VOTING TRUSTEE.  Upon the dissolution or
written resignation of the Voting Trustee, there shall not be a successor Voting
Trustee for such Voting Trustee, and such Voting Trustee shall no longer be
considered a party to this Agreement.
 
13. SHAREHOLDER REQUIREMENT.  Notwithstanding anything in this Agreement to the
contrary, a condition to serving as the Voting Trustee under this Agreement is
that the Voting Trustee shall own, either individually or through a trust, stock
in the Company.  At such time as the Voting Trustee does not own any stock in
the Company, either individually or through a trust, the Voting Trustee shall
have no rights or voting powers under this Agreement whatsoever and shall no
longer be considered a party to this Agreement.
 

 
- 5 -

--------------------------------------------------------------------------------

 



 
14. MISCELLANEOUS.
 
14.1 Entire Agreement.  This Agreement, Exhibit A and the Merger Agreement and
the documents mentioned herein set forth the entire agreement and understanding
of the parties with respect to the subject matter referenced herein, and
supersede any prior agreements or understandings, whether oral or written, with
respect to the subject matter herein.  The terms herein may not be changed
verbally but only by an instrument in writing signed by all parties hereto.  All
capitalized terms used but not defined herein shall have the meaning ascribed to
them in the Merger Agreement.
 
14.2 Governing Law.  This Agreement is established pursuant to the provisions of
the laws of the State of Missouri, without regard to conflict of law principles.
 
14.3 Counterparts.  This Agreement may be executed in multiple counterparts,
each of which shall be considered an original.  Facsimile copies of this
Agreement will have the same force and effect as originals.
 
14.4 Successors Bound.  This Agreement shall be binding on the parties hereto
and their respective heirs, executors, administrators, personal and legal
representative and permitted successors.  No party shall be entitled to assign
its rights under this Agreement.
 
14.5 Construction.  Words of the masculine gender shall be deemed to include the
feminine or neuter genders, and vice versa, where applicable.  Words of the
singular number shall be deemed to include the plural number, and vice versa,
where applicable.  Section and Exhibit references are to sections and exhibits
of this Agreement unless otherwise noted, and the exhibits of this Agreement are
incorporated herein by this reference.
 
[The remainder of this page is intentionally left blank]
 

 
- 6 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Voting Trust Agreement as of
____________, 2012.
 
VOTING TRUSTEE:




____________________________________




____________________________________




____________________________________




SHAREHOLDERS:




____________________________________




____________________________________




____________________________________






































Signature Page to Voting Trust Agreement



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
VOTING TRUST CERTIFICATE
 
VOTING TRUST AGREEMENT
 
YOUNG INNOVATIONS, INC.
 
NUMBER:  _____
 
THIS CERTIFIES that the [Shareholder Name] has deposited with Young Innovations
Holdings LLC, as Voting Trustee, pursuant to the terms and conditions of the
Voting Trust Agreement dated effective as of December 3, 2012 (the “Voting Trust
Agreement”), _____________ (_______) shares of common stock having general
voting power in Young Innovations, Inc., a Missouri corporation.
 
THE INTEREST REPRESENTED BY THIS CERTIFICATE SHALL NOT BE SOLD, TRANSFERRED,
CONVEYED, ASSIGNED, MORTGAGED, OR PLEDGED IN WHOLE OR IN PART, EXCEPT IN
ACCORDANCE WITH THE TERMS OF THE VOTING TRUST AGREEMENT.
 
IN WITNESS WHEREOF, the Voting Trustees have caused this Certificate to be
executed effective as of _________________.
 
VOTING TRUSTEES:
 
____________________________________
 
____________________________________
 
____________________________________


